Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species L, chemical formula 3 wherein R is n butyl and R1 and R2 groups are trifluoromethyl in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8, 11-16, and 19-20 read on the claim as elected, with claims 9-10 and 17-18 withdrawn from consideration as directed to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication 20100248473 by Ishizaka et al. and further with Gulino et al. (Cobalt Hexafluoroacetylacetonate polyether adducts for thin films of cobalt oxides) and US Patent 11390946 by Hatanpaa
Claim 1:  Ishizaka discloses a method of selectively forming a cobalt metal layer (0046-0050), the method comprising: supplying a cobalt compound a substrate (0047) that includes a wiring line of a late transition metal and an isolation film adjacent thereto (see 0002-0003); and supplying a reducing gas to selectively form a cobalt metal layer on the wiring line (0047).  Here the prior art discloses selectively depositing Co onto a first surface of the substrate and the reference discloses the first surface can be copper relative to a silicon dioxide second surface and thus reasonably disclose the claimed wiring line, since the scope of this term is not sufficiently defined in the claim as to differentiate the wiring line to distinct it from the disclosure of Ishizaka.
Ishizaka discloses various precursors, including hexafluoroacetylacetonate cobalt hydrate and therefore discloses chemical formula I as claimed; however, fails to disclose the claimed L adduct.  However, Gulino, also discloses cobalt precursors for vapor deposition and discloses the polyether adducts of Cobalt II hexafluoroacetylacetonate provide benefits for vapor deposition (see introduction, conclusion).  As such, because Ishikawa discloses Co selective deposition using vapor deposited Cobalt II hexafluoroacetylacetonate and Gulino discloses a polyether adduct of such provides increased benefits for vapor deposition, it would have been obvious to have modified Ishizaka to include the polyether adduct to reap the benefits as outlined by Gulino.
Ishkizaka with Gulino discloses various adducts, including diglyme and triglyme, but fail to explicitly disclose the adduct as claimed.  However, Hatanpaa, also forming a Co layer using a vapor precursor of adduct-M-X, where X can be known ligands and M can be Cobalt.  Hatanpaa discloses the adduct can be known ether adducts such as diglyme or trigylme and monoglyme (i.e. dimethoxyethane) and therefore using such would have been obvious as a known adduct for vapor deposition of cobalt.  
Claim 2:    Ishizaka discloses copper (0019, 0045).
Claim 3:  Ishizaka discloses 100 to 500C for a heat treatment and discloses such is higher than the substrate temperature during the exposure and therefore would reasonably be encompassed by the claim as drafted.  Additionally, Hatanpaa discloses the temperature the overlaps the claimed range and thus makes obvious this claim as drafted (see paragraph bridging column 12-13).  At the very least, the deposition temperature is a well know result effective variable, directly affecting the deposition and thus taking the level of one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum temperature through routine experimentation.
Claim 4:  Ishizaka discloses silicon oxide as claimed (0025).
Claim 5:  Ishizaka discloses the layer consists of Co (0081).  Additionally, the prior art discloses all the claimed process steps that are disclosed as being required by the applicant and the applicant’s claim merely recognized the results of the claimed process and thus it is the examiners position that the prior art must necessarily have the same results unless the applicant is using different process steps not disclosed or claims as being required to achieve the claimed carbon content.  Additionally, Hatanpaa discloses a carbon content that overlaps the claim as drafted (column 16, lines 20-40) and thus makes obvious this claim.
Claim 6-7:  Ishizaka discloses preventing, i.e. not substantially formed, formation of metal containing material on the isolation film (0033).  
Claim 8:  Ishizaka discloses hexafluoroacetylacetonate, where each R1 and R2 are CF3 or
trifluoromethyl group.
Claim 12:  Ishizaka discloses overlapping the reducing gas (0047).
Claim 13:  Ishizaka discloses using ALD for the deposition of the metal capping layer; however, fails to disclose the claimed sequence (0049).  However, Hatanpaa, discloses a ALD process including sequential supply of the two precursors with purging between (column 4, lines 48-column 5, lines 8).
Claim 14:  Prior art discloses and makes obvious all the claim requirements as discussed above.  Additionally Ishizaka discloses forming an insulating layer on the metal capping layer (0053).
Claim 15:  The prior art discloses elemental cobalt metal layer and thus would be an electrical conductor as claimed.
Claim 16: Ishizaka discloses hexafluoroacetylacetonate, where each R1 and R2 are CF3 or
trifluoromethyl group.
Claim 20:  Prior art discloses and makes obvious all the claim requirements as discussed above.   Copper is discussed at claim 2.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ishizaka et al. and further with Gulino et al. and Hatanpaa taken collectively with US Patent Application Publication 20190368039 by Arteaga et al.
Ishizaka et al. and further with Gulino et al. and Hatanpaa discloses all that is taught above and discloses using adducts such as triglyme, monoglyme and diglyme; however, fails to disclose the claims formula 3 with R8 and R9 as n-butyl groups.  However, Arteaga, also discloses transition metal compositions for vapor deposition, including adducts, and discloses that adducts for metal vapor deposition precursors including polyether adducts such as diglyme or ethylene glycol dibutyl ether (i.e. chemical formula 3 with R8 and r9 as butyl) and therefore taking the references collectively, it would have been obvious to have modified Ishizaka et al. and further with Gulino et al. and Hatanpaa to use the claimed adduct as Gulino and Hatanpaa discloses adducts include polyether adducts and Arteaga discloses known polyether adducts for vapor deposition precursors include ethylene glycol dibutyl ether and thus predictable results would follow. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718